Citation Nr: 1309008	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  10-48 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for the service-connected Type II diabetes mellitus (hereinafter "diabetes").  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to June 1969.  

The matter was last before the Board of Veterans' Appeals (hereinafter "Board") on appeal from a July 2008 rating decision of the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in Wilmington, Delaware.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (hereinafter "AMC"), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

In March 2012, the Veteran's representative submitted a statement in which it was argued that the only medical evidence of record, a June 2008 VA examination report, was inadequate as it provided no information as to whether or not the Veteran's diabetes required any regulation of activities.  

Under 38 C.F.R. § 4.119, the Schedule of ratings-endocrine system, Diagnostic Code (hereinafter "DC") 7913, the criteria that diabetes is assessed by include whether or not he requires insulin, restricted diet, regulation of activities, episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, and complications that would not be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913 (2012).  

A review of the June 2008 examination report confirms that the examiner failed to comment on whether or not the Veteran's activities required regulation due to his diabetes.  Thus the Board finds the June 2008 examination is inadequate for rating purposes and a new VA examination and opinion must be requested on remand.  38 C.F.R. § 4.2 (providing in substance that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  When the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Moreover, given that the Veteran's last VA examination was provided over 5 years ago, the Board is of the opinion that a new VA examination is warranted to assess the current severity of the service-connected diabetes.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  

This review must be conducted with a review of the claims folder including the Virtual VA paperless claims processing system.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should take appropriate steps to request that the Veteran identify all healthcare providers that have treated him for his diabetes, and provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  After securing any necessary release forms, with full address information, the RO/AMC should request that all records of medical treatment not currently associated with the claims file should be requested.  All records obtained pursuant to these requests must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.  

2. After the development described above is completed, the RO/AMC must arrange for a VA examination with an appropriate clinician.  The purpose of the examination is to determine the current severity of the Veteran's diabetes.  

In conjunction with the examination, the examiner must review the entire claims file, including a complete copy of this remand, the Virtual VA paperless claims processing system and any lay assertions presented.  The examiner should also be provided with the applicable diagnostic criteria for evaluating diabetes, as noted above, and should reference these criteria when providing his or her evaluation.  All indicated tests and studies must be performed.  

The examiner must state the impact of the Veteran's Type II diabetes mellitus on his activities of daily living and ordinary activities of daily life.  The examiner must also state the impact of the Veteran's Type II diabetes mellitus on his social and occupational functioning.  

In particular, the examiner must indicate whether the Veteran's diabetes requires the regulation of activities, and to what extent.  The examiner must note whether the Veteran's diabetes results in episodes of ketoacidosis or hypoglycemic reactions that result in hospitalization.  If so, the examiner must indicate the frequency of the hospitalizations.  The examiner must report the frequency with which the Veteran requires insulin injections if any are required.  The examiner must also determine whether the Veteran currently has complications of his diabetes and provide a list and evaluation of the severity of each complication observed.  

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner is requested to provide fully reasoned explanations for his or her opinions and findings based on his or her clinical experience, medical expertise, and established medical principles.  

3. After completing all indicated development, the RO/AMC must readjudicate the claim for an increased initial evaluation for the diabetes based on all the evidence of record.  If any benefit sought on appeal remains denied, the RO/AMC must furnish a fully responsive supplemental statement of the case to the Veteran and his representative and afford them a reasonable opportunity for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  


